

SECURITY AGREEMENT




THIS SECURITY AGREEMENT, dated as of August 25, 2005, is between BSI2000, Inc.,
a Delaware Corporation ("BSI2000") and The New Sytron, Inc., a Colorado
corporation ("New Sytron").


RECITALS


WHEREAS, New Sytron has sold to BSI2000 all right, title and interest which New
Sytron and/or DPI International Group, as debtor ("Debtor"), has or may have in
the future to certain assets comprising the access control system commonly known
as MAXX-NET, MAXX-Net, Maxx-Net or any variation thereof (the "Maxx-Net System")
pursuant to a private foreclosure sale conducted by New Sytron in its capacity
as a secured creditor of Debtor under and in full compliance with the Colorado
Uniform Commercial Code—Secured Transactions;


WHEREAS, a portion of the consideration paid by BSI2000 is in the form of a
Promissory Note in the stated principal amount of $500,000 (the "Note") from
BSI2000 payable to the order of New Sytron;


WHEREAS, BSI2000 has agreed to grant New Sytron a security interest in certain
of the Maxx-Net System related assets owed by BSI2000 as collateral for its
payment obligations under the Note;


AGREEMENTS


NOW THEREFORE, in consideration of the Recitals, and for other good and valuable
consideration, receipt of which is hereby acknowledged by BSI2000, it is hereby
agreed as follows:


1  Grant of Security Interest; Intellectual Property Escrow. As security for the
Secured Obligations (as defined below), BSI2000 hereby grants to New Sytron a
first security interest and lien on the property described below (collectively,
the "Collateral"):


(a)  All right, title and interest of BSI2000 in and to (a) any and all rights
to possession, use and/or ownership of the Maxx-Net System and any and all
assets comprising components thereof, including any and all related software
(source and object code), algorithms, computer processing systems, techniques,
methodologies, formulae, processes, compilations of information, documentation,
drawings, proposals, recommendations, job notes, reports, records,
specifications, customer lists, customer contact information, trade names,
trademarks, and any goodwill associated therewith, along with the right to apply
for registration of the copyright in any related software, the right to create
derivative works and the right to sue for past infringement of the copyright,
trademark or any intellectual property right relating to the Maxx-Net System,
whether patentable or not (collectively, the "Assets"), including without
limitation all of the Maxx-Net System software/technology being transferred by
New Sytron plus all of the core Maxx-Net System software/technology which
BSI2000 has heretofore acquired or will hereafter acquire from Cyber Country
Systems, LLC and/or any of its members or affiliates, or from any other source,
(b) any contracts existing between BSI2000 and any customers relating to the
Maxx-Net System software, whether relating to the sale of products, maintenance
or service and (c) any accounts receivable owing to BSI2000 from any such
customers relating to maintenance or service contracts (collectively, the
"Collateral"). Any copyrights or patents which have been or may be applied for
or issued with respect to the Collateral shall also be a part of the Collateral.
 

 

--------------------------------------------------------------------------------


 
(b)  Any modifications, improvements, or enhancements to the core Maxx-Net
System software/technology (specifically excluding any biometrics enhancements
thereto)(to the extent of BSI2000's rights thereto).


All of the software (source and object code), gerber files, algorithms, computer
processing systems, compilations of information, documentation, drawings,
proposals, recommendations, job notes, reports, records, and specifications
related to the Maxx-Net System shall be deposited within ninety (90) days of the
execution of this Agreement into a software escrow established with Iron
Mountain Intellectual Property Management Inc. pursuant to a Three-Party Escrow
Service Agreement reasonably acceptable to the parties, and the initial deposit
of such intellectual property shall be verified as to its completeness and
accuracy by New Sytron in its reasonable discretion. BSI2000 covenants further
that all modifications, improvements and enhancements to the Maxx-Net System
shall be timely deposited into the escrow as and when they are developed.


2  Secured Obligations. The security interest hereby granted shall secure
payment of all liabilities and obligations of BSI2000 to New Sytron under the
Note and the performance by BSI2000 of its representations, warranties and
covenants contained herein (collectively, the "Secured Obligations"):


3  Representations, Warranties and Covenants. BSI2000 hereby represents,
warrants and covenants to New Sytron that:


(a)  Organization and Continuation of Business. BSI2000 is duly organized,
validly existing, and in good standing under the laws of the state of its
incorporation, and shall do, or cause to be done, all things reasonably
necessary to continue its business.


(b)  Authority and No Violations. BSI2000 has taken all necessary action,
corporate or otherwise, to authorize the execution, delivery and performance of
this Agreement. The execution and delivery of the Agreement by BSI2000 hereunder
will not violate any provisions of law and will not result in a breach of any
order, injunction, or similar document or instrument of any court or
governmental authority or BSI2000's articles of incorporation or by-laws, or any
agreement, contract or indenture to which BSI2000 is a party.


(c)  Enforceability. This Agreement constitutes the valid and legally binding
obligation of BSI2000, enforceable in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------


 
(d)  Priority of Liens. The Collateral is free and clear of any security
interest, lien or encumbrance of any nature whatsoever, except for a security
interest granted in favor of Cornell Capital Partners, LP. The security interest
hereby granted to New Sytron shall be superior to and take precedence over any
and all liens, charges and encumbrances which may exist on the Collateral,
including without limitation any such lien, charge or encumbrance held by
Cornell Capital Partners, LP.


(e)  Judgments, Actions, Proceedings. There are no outstanding judgments, or
actions or proceedings pending before any court or governmental authority with
respect to or, to the best of BSI2000's knowledge, threatened against or
affecting BSI2000 or the Collateral, nor, to the best of BSI2000's knowledge, is
there any reasonable basis for the institution of any such action or proceeding
which is probable of assertion.


(f)  Claims. BSI2000 shall promptly notify New Sytron of any claim against any
of the Collateral.


(g)  Compliance With Laws. BSI2000 is in material compliance with and shall
continue to be in material compliance with all applicable laws and regulations.


(h)  Taxes. BSI2000 has filed and will continue to file all federal, state and
local tax returns required to be filed by it and has paid and will continue to
pay all taxes owed by it on or before the applicable due dates.


(i)  State of Incorporation and Name. BSI2000's place of business, the office
where it keeps its records concerning, and the location of, the Collateral is
set forth below. BSI2000 will give thirty days prior written notice to New
Sytron of any change in its state of incorporation, change of its name or merger
with another corporation.


(j)  Financing Statements. BSI2000 hereby authorizes New Sytron to file such
financing statements, amendments, certificates and other documents or
instruments as may be necessary to enable New Sytron to perfect or from time to
time renew the security interest granted hereby in the Collateral.


4  Events of Default. The occurrence of any one or more of the following events
or conditions shall constitute an "Event of Default":


(a)  A default by BSI2000 of its obligations under the Note and an acceleration
by New Sytron of all amounts due under the Note; or


(b)  Material failure of BSI2000 to comply with any covenant contained herein
within twenty (20) days after notice from New Sytron of such failure; or


(c)  Any representation or warranty made by BSI2000 herein shall have been false
or misleading in any material respect when made; or


(d)  BSI2000 shall make an assignment for the benefit of creditors, file a
petition in bankruptcy, be adjudicated insolvent, or shall commence any
proceeding under any bankruptcy, reorganization or dissolution.

 
3

--------------------------------------------------------------------------------


 
5  Rights of New Sytron. Upon the occurrence of any Event of Default, New Sytron
may declare all of the Secured Obligations immediately due and payable and shall
then have the rights and remedies of a creditor under the Uniform Commercial
Code or under any other applicable law. New Sytron will give BSI2000 at least
ten (10) days prior written notice at the address of BSI2000 set forth below (or
at such other address as BSI2000 shall specify in writing to New Sytron) of the
time and place of any public sale thereof or of the time after which any private
sale or any other intended disposition thereof is to be made. Any such notice
shall be deemed to meet any requirement hereunder or under any applicable law
(including the Uniform Commercial Code) that reasonable notification be given of
the time and place of such sale or other disposition. After deducting all costs
and expenses of collection, storage, custody, sale or other disposition and
delivery (including reasonable costs and reasonable attorneys' fees) and all
other charges against the Collateral, the residue of the proceeds of any such
sale or disposition shall be applied to the payment of the Secured Obligations
in such order as New Sytron shall determine. In the event the proceeds of any
sale or other disposition of the Collateral hereunder are insufficient to pay
all of the Secured Obligations in full, BSI2000 will be liable for the
deficiency, together with interest thereon, at the lesser of 18% per annum or
the maximum rate permitted by law, and the cost and expenses of collection of
such deficiency, including (to the extent permitted by law), without limitation,
reasonable attorneys' fees, expenses and disbursements. The powers conferred on
New Sytron under this Agreement are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.


6  Collection of Accounts Receivable. Upon the occurrence of any Event of
Default, New Sytron may notify or require BSI2000 to notify account debtors on
any or all of BSI2000's accounts receivable constituting part of the Collateral,
whether now existing or hereafter arising, to make payment directly to New
Sytron, and may take possession of all proceeds of any accounts in BSI2000's
possession, and may take any other steps which New Sytron deems necessary or
advisable to collect any or all such accounts receivable or other Collateral or
proceeds thereof, including the delivery to New Sytron of a complete account
receivables list with the names and addresses of all debtors noted thereon.
BSI2000 hereby irrevocably appoints New Sytron as its attorney-in-fact, with
full authority in the place, name and stead of BSI2000 from time to time in New
Sytron's discretion, to take any action and to execute any instrument which New
Sytron may deem necessary or advisable to accomplish the purposes of this
Security Agreement. BSI2000 hereby ratifies all that New Sytron may do by virtue
hereof.


7  Notices, etc. All notices and other communications pursuant to this Security
Agreement shall be in writing, either by letter (delivered by hand or commercial
messenger services or sent by registered or certified mail, return receipt
requested) or telecopy, addressed as set forth below. Any notice or other
communication hereunder shall be deemed to have been given on: (i) the day on
which it is sent by facsimile to such party at its facsimile number specified
above (provided such notice shall be effective only if followed by one of the
other methods of delivery set forth herein) or delivered by receipted hand or
such commercial messenger service to such party at its address specified above,
or (ii) on the day received if sent by mail. Any party may change the person,
address or facsimile number to whom or which notices are to be given hereunder,
by notice duly given hereunder; provided, however, that any such notice shall be
deemed to have been given hereunder only when actually received by the party to
which it is addressed.
 
4

--------------------------------------------------------------------------------


 
8  Survival. This Security Agreement shall inure to the benefit of and be
binding upon BSI2000 and New Sytron and their respective heirs, successors and
assigns, including any subsequent holder or holders of any Secured Obligation.


9  Captions. The captions used in this Agreement have been inserted for
convenience only and shall not be deemed to limit or otherwise affect the
construction of any provision hereof.


10  Reinstatement. This Security Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time any amount received by New Sytron
hereunder is rescinded or must otherwise be restored or returned by New Sytron
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
BSI2000 or upon the appointment of any intervenor or conservator of, or trustee
or similar official for, BSI2000 or any substantial part of their respective
properties, or otherwise, all as though such payments had not been made.


11  Counterparts. This Security Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.


12  Governing Law; Jurisdiction. The respective rights and obligations of the
parties hereto shall be governed by and construed and enforced in accordance
with the laws of the State of Colorado applicable to contracts made and to be
performed wholly within such state. Each party hereto consents to the
jurisdiction of the courts of Colorado and the United States District Court for
the District of Colorado, over such persons, and waives any claim that any such
court is an inconvenient forum or has no personal jurisdiction over the same.


IN WITNESS WHEREOF, BSI2000 and New Sytron have executed this Security Agreement
as of the date set forth above.



Address:     11959 Discovery Court The New Sytron, Inc., a Colorado corporation
Moorpark, CA 93021
Facsimile No.: (805) 532-2860
 
   
 
 
By:      

--------------------------------------------------------------------------------

Ahmad Ibrahim
 
President

 
 
5

--------------------------------------------------------------------------------


 

Address:      12600 West Colfax Ave. BSI2000, Inc., a Delaware corporation Suite
B410
Lakewood, CO 80215  
   
  Facsimile No.: 303-231-9002 By:      

--------------------------------------------------------------------------------

Jack Harper   President

 
 
6

--------------------------------------------------------------------------------


 